DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I comprising claims 1 – 7 in the reply filed on 12/1/2021 is acknowledged. The traversal is on the ground(s) that each of the inventions are not independent and distinct (e.g., they share the same and/or overlapping subject matter) and that there would be no serious burden placed on the examiner during examination.  This is not found persuasive because the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The restriction requirement merely refers to the primary classification for the inventions, not the complete scope of the prior art search in additional art class and subclass classifications or electronic database resources, or employing different search queries,  that would be required in determining patentability. Each of the inventions comprise different features (e.g., distinct apparatus structure and/or method steps), therefore different searches and patentability determination issues are involved in the examination of each invention group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 1, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 1 merely lists each of the device components. Claim 1 does not positively recite how the tow or more rows and columns of heating elements are structurally arranged or arranged with one another. Claim 1 also does not positively recite how the bio-sensing device and temperature-sensing device are structurally arranged or connected with one another.
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson et al. (US 2010/0229656 A1; “Johnson”).
Regarding claim 1, Johnson teaches an apparatus comprising an integrated circuit (¶26) comprising:
two or more rows of heating elements (the array of multiple heating elements HE may be arranged in the form of a matrix; ¶¶8, 11, 13, 15 – 18, 67, 71; figure 8; more than one heating element may be associated to each sensor element; ¶13);
two or more columns of heating elements (the array of multiple heating elements HE may be arranged in the form of a matrix; ¶¶8, 11, 13, 15 – 18, 67, 71; figure 8; more than one heating element may be associated to each sensor element; ¶13); and
a plurality of sensing areas (the sensing array contained within the sample chamber; ¶¶7, 14, 68), each sensing area of the plurality of sensing areas being between two adjacent rows of 
a bio-sensing device (the sensing array contained within the sample chamber; ¶¶7, 14, 68); and 
a temperature-sensing device (¶¶32, 33, 66).
Regarding claim 2, Johnson teaches the integrated circuit of claim 1, wherein one or more rows of the rows of heating elements is controllable by a corresponding driving signal (¶¶10, 21 – 27).
Regarding claim 3, Johnson teaches the integrated circuit of claim 1, wherein one or more columns of the columns of heating elements is controllable by a corresponding driving signal (¶¶10, 21 – 27).
 Regarding claim 4, Johnson teaches the integrated circuit of claim 1, wherein one sensing area of the plurality of sensing areas is surrounded by two heating elements of the rows of heating elements and two heating elements of the columns of heating elements (the array of multiple heating elements HE may be arranged in the form of a matrix; ¶¶8, 11, 13, 15 – 18, 67, 71; figure 8; more than one heating element may be associated to each sensor element; ¶13), and the two heating elements of the rows of heating elements and the two heating elements of the columns of heating elements are controllable by a driving signal (¶¶10, 21 – 27).
Regarding claim 5, Johnson teaches the integrated circuit of claim 1, wherein one sensing area of the plurality of sensing areas is surrounded by two heating elements of the rows of heating elements and two heating elements of the columns of heating elements (the array of .
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the cited prior art does not specifically teach the integrated circuit of claim 1, wherein the integrated circuit further comprises:
a row decoder configured to generate signals at a bio-sensing output and a temperature-sensing output based on the bio-sensing devices and the temperature-sensing devices of a selected row of the plurality of sensing areas;
a column decoder configured to generate a plurality of column selection signals;
a first analog-to-digital converter (ADC) configured to generate a first digital code based on the signal at the bio-sensing output; and
a second ADC configured to generate a second digital code based on the signal at the temperature-sensing output, and each sensing area of the plurality of sensing areas further comprises:
a first switching device coupled between the bio-sensing device and the row decoder, the first switching device being controllable by a corresponding one of the plurality of column selection signals; and

a second switching device coupled between the temperature-sensing device and the row decoder, the second switching device being controllable by the corresponding one of the plurality of column selection signals.
Regarding claim 7, the cited prior art does not specifically teach the integrated circuit of claim 1, further comprising: an isolation layer over the rows of heating elements and the columns of heating elements, the isolation layer comprising one or more openings, each of the one or more openings exposing an exclusive subset of the plurality of sensing areas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796